--------------------------------------------------------------------------------

Exhibit 99.1


[header.jpg] [header2.jpg]      
Karen L. Howard
[logo.jpg]
Vice President – Finance and Chief Financial Officer
Columbus McKinnon Corporation
716-689-5550
Karen.howard@cmworks.com

 
Immediate Release


Columbus McKinnon Corporation Commences Exchange Offer For Registered Senior
Subordinated Notes Due 2019


Amherst, New York, May 3, 2011 - Columbus McKinnon Corporation (Nasdaq: CMCO)
announced yesterday the commencement of its offer to exchange up to $150 million
of its outstanding 7.875% Senior Subordinated Notes due 2019, issued in January
2011, for a like principal amount of its 7.875% Senior Subordinated Notes due
2019, registered under the Securities Act of 1933.  The offer to exchange the
Senior Subordinated Notes will expire at 5:00 p.m. Eastern Daylight Time, on
June 2, 2011, unless it is extended by the Company.


Copies of the exchange offer material may be obtained free of charge from U.S.
Bank National Association, the exchange agent for the exchange offer, by calling
1-800-934-6802.


About Columbus McKinnon
 
Columbus McKinnon is a leading worldwide designer, manufacturer and marketer of
material handling products, systems and services, which efficiently and
ergonomically move, lift, position or secure material. Key products include
hoists, actuators, cranes, and lifting and rigging tools. The Company is focused
on commercial and industrial applications that require the safety and quality
provided by its superior design and engineering know-how.  Columbus McKinnon
routinely posts news and other comprehensive information on its web site at
http://www.cmworks.com.


Safe Harbor Statement


The information contained in this news release, other than historical
information, consists of forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. These statements may involve
risks and uncertainties that could cause actual results to differ materially
from those described in such statements. Although Columbus McKinnon Corporation
believes that the expectations reflected in such forward-looking statements are
reasonable, it can give no assurance that such expectations will prove to have
been correct.




###
 
 

--------------------------------------------------------------------------------